UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7942


MICHAEL MCNEILL,

                   Plaintiff - Appellant,

             v.

SERGEANT KINNEY;      ATLANTIC    DIAGNOSTIC   OF   DURHAM;   NC   DOC
DIRECTOR,

                   Defendants – Appellees,

             and

FRANK STAMPER,

                   Defendant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00162-GCM)


Submitted:    November 13, 2008              Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McNeill, Appellant Pro Se.      Joshua Daniel Davey,
MCGUIREWOODS, LLP, Charlotte, North Carolina; Elizabeth Pharr
McCullough, YOUNG, MOORE & HENDERSON, PA, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Michael NcNeill seeks to appeal the district court’s

order denying his motion for summary judgment and dismissing his

complaint as to all defendants except Mr. Stamper.                       This court

may   exercise     jurisdiction    only     over    final      orders,   28    U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2000);   Fed.     R.     Civ.   P.    54(b);     Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                       The order

McNeill    seeks    to   appeal    is   neither      a    final    order      nor   an

appealable interlocutory or collateral order.                     Accordingly, we

deny McNeill’s motion for issuance of a subpoena and dismiss the

appeal for lack of jurisdiction.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                        3